COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Sandeep Patel and ERCC Construction Company, LLC v. Warwick
                           Construction, Inc.

Appellate case number:     01-20-00208-CV

Trial court case number: 14-DCV-219641

Trial court:               268th District Court of Fort Bend County


        Appellants Sandeep Patel and ERCC Construction Company, LLC have filed an
unopposed motion to expedite the issuance of the mandate stating that, as a result of settlement,
appellee Warwick Construction, Inc. has agreed to drop further appeals, would not file a petition
for review with the Supreme Court of Texas, and would not object to the issuance of this Court’s
mandate. Appellants request that we issue our mandate immediately.
        We grant the motion to expedite the issuance of the mandate. See TEX. R. APP. P.
18.1(c). The Clerk of this Court is directed to issue the mandate immediately.
       It is so ORDERED.




Judge’s signature:     Peter Kelly
                      Acting individually


Date: November 10, 2022